 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CARL ECKSTROM,                                  No. 2:16-cv-0275 KJM AC P
12                     Plaintiff,
13          v.                                        ORDER
14    JEFFREY BEARD, et al.,
15                     Defendants.
16

17         Plaintiff has filed a motion for extended time to file objections to the undersigned’s

18   findings and recommendations filed December 5, 2018. Good cause appearing, IT IS HEREBY

19   ORDERED that:

20         1. Plaintiff’s motion for extended time, ECF No. 39, is granted; and

21         2. Plaintiff shall file and serve his objections on or before January 14, 2019.

22   DATED: December 19, 2018

23

24

25

26

27

28
